 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound in the installation departments, including unskilled helpers andgroup 4 and 5 mechanics.The mechanics in the fabrication departments and the mechanics inthe installation departments are essentially sheet metal workers withsimilar skills.There is a fair amount of transfer of employees be-tween inside and outside jobs.Employee benefits are the same for allemployees whether they work in the fabrication or the installation de-partments.There has been no history of collective bargaining.The proposed unit is not a craft unit. It does not include all em-ployees having similar skills.Nor is it the kind of multidepartmentunit which the Board has sometimes held to be appropriate.ThePetitioner urges, however, in support of its unit position, that theemployees in the fabrication departments of their own initiativerequested the Petitioner to file the present petition.This is in sub-stance an argument that the proposed unit be found appropriate onthe controlling basis of extent of organization, which is forbiddenby Section 9 (c) (5) of the Act" We find that the proposed unitis not appropriate.Accordingly, we shall dismiss the petition.OrderITISHEREBY ORDERED that the petition filed herein be, and it herebyis, dismissed.Section9 (c) (5) provides :In determining whether a unit is appropriatefor the purposesspecified in sub-section(b) the extent to which the employees have organizedshall not be controlling.THE WELCH GRAPE JUICE COMPANYandAMERICAN FEDERATION OFLABOR, PETITIONER.Case No. 6-RC-737. September 17, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William A. McGowan,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.96 NLRB No. 26. THE WELCH GRAPE JUICE COMPANY2153.Pursuant to an agreement for consent election, executed by theEmployer and the Petitioner and approved by the Regional Director,an election was held on February 23, 1951, in the agreed appropriateunit.At the election, a sufficient number of ballots was challengedto affect the results thereof.Thereafter, the Regional Director inves-tigated the challenged ballots and, on May 25, 1951, issued his reporton challenges and order setting aside election, in which he withdrewhis approval of the agreement for consent election, and set asidethe election, on the ground that there had been no meeting of theminds regarding the terms of the consent agreement.The Employer asserts that the Regional Director's action in settingaside the election and directing a hearing c'enovoon the petitionwas arbitrary and capricious; it further contends that the Boardshould remand this proceeding to the Regional Director, with instruc-tions that he rule upon the challenged ballots and certify the results ofthe election, in accordance with the agreement for consent election.We are satisfied, however, that the Regional Director's finding thatthere was no meeting of the minds of the parties as to the terms ofthe consent agreement was neither arbitrary nor capricious, andthat his action did not involve any abuse of discretion.Accordingly,the Employer's motion to remand is hereby denied.,A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's North East, Pennsylvania, plant, ex-cluding office clerical, seasonal, and professional employees, watch-men-firemen, guards, hourly paid foremen and assistant foremen, andall other supervisors as defined in the Act.The Petitioner wouldalso include in the unit, and the Employer would exclude, certain so-called nonregular employees.The Employer otherwise agrees thatthe proposed unit is appropriate.The Employer is engaged in processing and preserving food prod-ucts.The Employer's personnel requirements fluctuate widely, reach-ing a peak during the harvest season, which lasts from July to earlyNovember. In addition, the Employer's operations are subject toother intermittent peaks, called production surges, which are governedlargely by the demand for the Employer's products.The timing,extent, and duration of such production surges, and the number ofemployees required thereby, cannot generally be predicted.'General Armature & ManufacturingCo, 89 NLRB 654, 659;Cohn-Hall-Mare Company,86 NLRB 101;McMullen Leavens Company,83 NLRB 948;Lufkin Foundry & MachineCompany,83 NLRB 768 As the election of February 23, 1951, was not a valid election,we also find without merit the Employer's contention that the holding of a second electionwithin 12 months of the earlier election would violate Section 9(c) (3) of the amendedAct.'NAPA New York Warehouse,Inc., 76NLRB 840. 216DECISIONS,,OF NATIONAL LABOR RELATIONS BOARDIn addition to its complement of "regular" employees, who are em-ployed on a year-around basis, and its "seasonal" employees who are,employed only during the harvest season peak,2 the Employer em-ploys a number of "nonregular" employees to meet the requirementsof its productionsurges.When employed, the nonregular employeesreceive thesame ratesof pay, work the same hours, and under the samesupervision, and perform the same kind of work, as the regular em-ployees.As our unit finding is based upon functionally related occu-pational categories, nonregular employees working at jobs within theunit are necessarily included and entitled to representation 3We find,accordingly, that- all production and maintenance employees at theEmployer's North East, Pennsylvania, plant, including nonregularemployees, but excluding office clerical, seasonal, and professional em-ployees, watchmen-firemen, guards, hourly paid foremen and assistantforemen, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes' of collective bargaining within themeaning of Section 9 (b) of the Act.5.The Petitioner contends that the nonregular employees areeligible to vote in the election hereinafter directed; the Employercontends they are not, because of the intermittent nature of their em-ployment and the alleged excessive turnover among the employees inthis group.The Employer maintains a list of nonregular employeesfor recall from time to time during production surges; those on thelistwith the longest service are generally given preference for employ-ment.Those who do not accept employment when offered, or whoindicate that they are not available, are dropped from the list.' Thenumber of nonregular employees on the payroll averages about 30throughout the year; except for short periods, there are usually somesuch employees on the payroll .4Evidence was introduced at the hearing reflecting the employmenthistories of the nonregular employees who were on the payroll at thetime of the consent election. . These, the most frequently employednonregular employees, were about equally divided between employeeswho had worked intermittently for the Employer for more than 1 yearbefore the consent election, and those who were first employed less than1 year before that date.Of those who worked for the Employer for2Pursuant to the stipulation of the parties,seasonal employees are excluded from theunit8The Sheffield Corporation,94 NLRB 240;J.C. Penney Company,86 NLRB 920. Theseparate issue of the voting eligibility of these employees will be discussedinfra.The Employer also contends that if the Board finds that nonregular employees are In-cluded in the unit, the petition should be dismissed because the Petitioner has failed tomake a sufficient showing of interest.As the Petitioner's showing of interest is a matterfor administrative determination,and is not litigable by the parties,and as we are admin-istratively satisfied that the Petitioner'has made an adequate showing of interest, wefind this contention to be without merit.J. I. Case Company,95 NLRB 207.4At the time of the February 1951 consent election,about 140 nonregular employeeswere on the recall list and 85 were on the payroll.At the time of the hearing,July 10,1951,about 45 nonregular employees were on the payroll. THE WELCH GRAPE JUICE COMPANY.217more than 1 year, more than half had worked intermittently for morethan 5 years, and more than one-third for more than 10 years.'Asthese employees have been recalled by the Employer from year toyear, as most of them are still working or are subject to recall beforejunior employees, and the majority of them have worked for the Em-ployer for substantial periods during the year preceding the consentelection, we find that nonregular employees who were first employedby the Employer more than 1 year prior to the date of this Decisionand Direction of Election have a reasonable expectation of substantial,albeit in some cases irregular and intermittent, yearly employment bythe Employer.We find, accordingly, that they have a substantialinterest in employment conditions at the plant, and are thereforeeligible to vote in the election."Among the employees whose employment began less than 1 yearbefore the consent election the turnover was, however, substantiallygreater.7The record establishes, nevertheless, that the chances offuture employment were substantial for such of these employees aswere on the payroll a total of more than 6 months prior to the date ofthe election.8We find, therefore, that nonregular employees who werefirst employed by the Employer less than 1 year prior to the date ofthis Decision and Direction of Election, but who have been on theEmployer's payroll a total of more than 6 months, have a reasonableexpectation of substantial future employment by the Employer.Wefind, accordingly, that they have a substantial interest in employmentconditions at the plant, and are therefore eligible to vote in the elec-tion.We further find that nonregular employees who were firstemployed by the Employer less than 1 year prior to the date of thisDecision and Direction of Election, and who have not been on theEmployer's payroll a total of more than 6 months, do not have areasonable expectation of substantial future employment by the Em-ployer, and accordingly are not eligible to vote.[Text of Direction of Election omitted from publication in thisvolume.]-°Moreover,over one-half of this group had been on the payroll a total of more than 6months in the year before the election,and more than one-third of them were still on thepayroll at the time of the hearing,about 41/2months later;some of the latter had becomepermanent regular employees.Except for about one-fifth,who had quit, the others wereon leave or had been laid off, subject to recall.Under the Employer's practice, theywould normally be recalled before junior employees.°R. L. Polk fCo., 91 NLRB 443;The Sanger Winery Association,88 NLRB 852.* Thus, by the time of the hearing over half had quit or been discharged,and only aboutone-fourth,some of whom had become permanent regular employees,were still on thepayrollMoreover,although the remainder,who were on leave or had been laid off, weresubject to recall, they were less likely to be recalled,under the Employer's practice, thanthe older employees.°Between the date of the consent election and the time of the hearing,only one-fourth ofthese employees with more than 6 months prior experience had been removed from thepayroll,as against over five-sixths of those who had 6 months or less prior experience.